*285Opinión de conformidad emitida por el
Juez Presidente Se-ñor Andréu García,
a la cual se une la
Juez Asociada Señora Naveira de Rodón.
Nuestro compromiso, como integrantes de la Rama Judicial, de contribuir a erradicar de nuestra sociedad el pro-blema de la violencia doméstica nos obliga a emitir esta opinión de conformidad; toda vez que en la sentencia recu-rrida se soslaya dicho problema, el cual es subyacente a la controversia que nos ocupa. Precisamente, la presencia de dicha circunstancia en este caso constituye el fundamento para reconocer que estamos ante dos (2) de las limitadas excepciones a la aplicación de la Convención de La Haya sobre Aspectos Civiles del Secuestro Internacional de Ni-ños (en adelante la Convención).. Nos explicamos.
*286hH
En el Art. 13 de la Convención, 51 (Núm. 58) Fed. Reg. 10,499 (1986), se proveen unas excepciones al retorno de un menor a su residencia habitual. Cuando se prueba una de las situaciones que se mencionan a continuación, el Es-tado requerido no estará obligado a ordenar el retorno del niño:
1. El reclamante no estaba realmente ejerciendo los derechos de custodia o había consentido a la remoción (Art. 13(a) de la Convención, 51 Fed. Reg. 10,499 (1986)).
2. La devolución del niño lo expondría a un grave daño físico o sicológico, o pondría de otra forma al niño en una situación intolerable (Art. 13(b), supra).
3. Un niño de suficiente edad y grado de madurez objete su devolución (Art. 13(b), supra)
4. La devolución del niño sería contraria a los principios funda-mentales de los derechos humanos y de las libertades reconocidas por el Estado contratante donde el niño esté ubicado al presente (Art. 20, supra, pág. 10,500).(1)
En el Art. 17 de la Convención, supra, se especifica que el hecho de que se haya emitido una decisión sobre la cus-todia en el Estado" requerido o que esté sujeta a ser reco-nocida por éste, no debe constituir un fundamento para rehusar la emisión de la orden de retorno del menor. Sin embargo, en el citado artículo se indica con claridad que el foro judicial puede tomar en consideración las razones para tal decisión cuando esté aplicando la Convención.(2)
*287Según la ley habilitadora de la Convención en Estados Unidos, se exige que la parte que se oponga a la devolución del menor establezca la excepción, tanto del Art. 13(b) como del Art. 20, mediante úna evidencia clara y convincente. 42 U.S.C. sec. 11603(e)(2)A). Sin duda, según este onus probandi, la interpretación que los tribunales han dado a las excepciones al retorno del menor bajo la Convención es restrictiva.
En torno a la interpretación de las excepciones de la Convención, en un informe explicativo se señala lo si-guiente:
... 25. It is thus legitimate to assert that the two objects of the Convention— the one preventive, the other designed to secure the immediate reintegration of the child into its habitual environment —both correspond to a specific idea of what constitutes the “best interests of the child”. However, even when viewing from this perspective, it has to be admitted that the removal of the child can sometimes be justified by objective reasons which have to do either with its person, or with the environment with which it is most closely connected. Therefore the Convention recognizes the need for certain exceptions to the general obligations assumed by States to secure the prompt return of children who have been unlawfully removed or retained. For the most part, these exceptions are only concrete illustrations of the overly vague principle whereby the interests of the child are stated to be the guiding criterion in this area. ...
29. ... paragraphs lb and 2 of the said article 13 contain exceptions which clearly derive from a consideration of the interests of the child. Now, as we pointed out above, the Convention invests this notion with definite content. Thus, the interest of the child in not being removed from its habitual residence without sufficient guarantees of its stability in the new environment, gives way before the primary interest of any person in not being exposed to physical or psychological danger or being placed in an intolerable situation. (Énfasis suplido.) E. Pérez-Vera, Explanatory Report of the Hague Convention on the Civil Aspects of International Child Abduction, Madrid, 1981, págs. 432 y 433.
Según hemos señalado, además del riesgo de un grave daño físico o psicológico o de exponer al menor a una situa-ción intolerable, la Convención provee como una excepción *288adicional a la devolución del menor, cuando ésta sea con-traria a principios fundamentales de los derechos humanos y de las libertades reconocidas por el Estado.
En el informe de Pérez-Vera, op. cit., se explica que la excepción del Art. 20, supra, es poco usual en los tratados o las convenciones sobre el derecho internacional privado. En la cita siguiente se explica el origen de esta excepción:
... This rule was the result of a compromise between those delegations which favoured, and those which were opposed to, the inclusion in the Convention of a “public policy” clause.
The inclusion of such a clause was debated at length by the First Commission, under different formulations. Finally, after four votes against inclusion, the Commisssion accepted, by a majority of only one, that an application for the return of a child could be refused, by reference to a reservation which took into account the public policy exception by way of a restrictive formula concerning the laws governing the family and children in the requested State. The reservation provided for was formulated exactly as follows: ’Contracting States may reserve the right not to return the child when such return would be manifestly incompatible with the fundamental principles of the law relating to the family and children in the State addressed. The adoption of this text caused a serious breach in the consensus which basically had prevailed up to this point in the Conference proceedings. That is why all the delegations, aware of the fact that a solution commanding wide acceptance had to be found, embarked upon this road which provided the surest guarantee of the success of the Convention. Pérez-Vera, op. cit.
El citado informe de Pérez-Vera explica que la adopción de la excepción contenida en el Art. 20 de la Convención, supra, representa un intento de conciliar puntos de vista opuestos. A su vez, la referencia en el artículo a unos prin-cipios fundamentales de protección de los derechos huma-nos y las libertades fundamentales está relacionada a un área del derecho donde hay numerosos acuerdos internacionales. Cabe señalarse que en el citado informe se sugiere que para la aplicación de esta excepción, el tribunal (o la autoridad concernida) debe encontrar que existe una contradicción entre el derecho reclamado y los princi-*289pios fundamentales protegidos, y que estos principios pro-híben el retorno o regreso del menor.
Reconocemos que existe abundante jurisprudencia me-diante la cual se ha sostenido la orden de retorno solici-tada, frente a las excepciones dispuestas en la Convención. Véanse, por ejemplo; P.K. and C.K. v. C.K., 1 I.R. 250 (1994); Re E. (A Minor), 1 F.L.R. 135 (1989); Evans v. Evans, Court of Appeals (Civil Division) Fam. Law 105 (1989); C. v. C., Court of Appeals (Civil Division) 2 All E.R. 465 (1989); Re R. (A Minor), 1 F.L.R. 105 (1992), entre otros.(3) Sin embargo, el hecho de que en la mayoría de los casos resueltos al amparo de la Convención se sostenga la orden de retorno solicitada, no constituye impedimento para que en un caso apropiado un tribunal la deniegue. Para ello se proveen las limitadas excepciones a la orden de retorno en la Convención. Estas excepciones, a pesar de su interpretación restrictiva, realmente constituyen un re-conocimiento de la discreción judicial que ha de ejercitarse cuando se presenta una de las excepciones como impedi-mento al retorno solicitado.
De acuerdo con un informe de 1993, rendido por una comisión especial para la revisión del funcionamiento de la Convención, sólo en Irlanda se había reportado un caso en el que el tribunal se rehusó a emitir la orden de retorno, parcialmente debido al problema de violencia doméstica, el cual se consideró un riesgo psicológico severo para los niños. Report of the Second Special Commission Meeting to Review the Operation of the Hague Convention on Civil Aspects of International Child Abduction (held 18 — 21 January 1993) en 33 (Núm. 1) I. L. M. 227, 241 (1994).
En el caso A (M) v. R. (P), High Court 1992, Núm. 313 *290Sp., 23 July 1992 [unreported],(4) el tribunal en Irlanda resolvió que se probó un riesgo severo de daño sustancial (weighty risk of substantial harm) ante una situación de violencia doméstica en el hogar, por lo que se denegó la orden de retorno solicitada. En ese caso, la madre de Y.A.A. se llevó a su hija menor a Irlanda y el padre, de nacionali-dad libanesa, solicitó ante los tribunales de Irlanda el re-torno de ésta. La madre presentó la excepción del Art. 13(b) de la Convención, supra, de manera exitosa. Según expresara el tribunal, ésta logró producir evidencia clara y convincente de la conducta irascible y violenta del padre, en particular la asociada a su consumo de bebidas alcohó-licas y a su hábito del juego. Quedó demostrado que la violencia era de tal naturaleza que la madre de la niña había sido sometida a abuso verbal y físico durante un nú-mero de años. A su vez, ésta se vio obligada en una ocasión a llamar a la Policía, lo cual generó que fuera amenazada de daño corporal por el padre de la niña, en caso de que volviera a llamar a la Policía. En ese caso, el tribunal aceptó que la madre había huido con su hija por temor a su propia seguridad y la de su hija.
En otro caso, G.(R) v. G.(B), High Court [1992] Núm. 717 Sp, 12 November, 1992 [unreported],(5) se presentó evi-dencia muy fuerte de los incidentes de violencia hacia los niños cuando el padre estaba bajo los efectos del alcohol. Allí el tribunal aceptó que la madre había dejado el hogar al sentir amenazada su seguridad y la de sus hijos. Al tribunal no le mereció credibilidad la evidencia presentada por el padre que solicitaba el retorno de sus hijos. Concluyó el tribunal que existía un riesgo grave de que los niños fuesen sometidos a daño físico y psicológico.
Ciertamente, de estos dos (2) casos, el primero resulta sumamente relevante a la situación que hoy nos ocupa. El *291segundo caso es distinguible por tratarse de incidentes es-pecíficos de violencia física contra los niños. Ahora bien, por la íntima relación del problema de violencia doméstica con la excepción discutida en el caso que nos ocupa, repa-semos los principios fundamentales en nuestro país sobre el problema de la violencia doméstica.
r — i hH
La política pública del Estado Libre Asociado de Puerto Rico en tomo a la violencia doméstica es de repudio enér-gico por ser “contraria a los valores de paz, dignidad y res-peto que este pueblo quiere mantener para los individuos, las familias y la comunidad en general”. 8 L.P.R.A. sec. 601. En el Art. 1.2 de la Ley para la Prevención e Interven-ción con la Violencia Doméstica, Ley Núm. 54 de 15 de agosto de 1989, específicamente se reconoce que “la violen-cia doméstica es uno de los problemas más graves y com-plejos que confronta nuestra sociedad. En el desarrollo de la política sobre este asunto, debemos dar énfasis a aten-der las dificultades que las situaciones de violencia domés-tica presentan, particularmente a mujeres y menores para preservar su integridad física y emocional, procurar su se-guridad y salvar sus vidas”. 8 L.P.R.A. sec. 601.
“ ‘La violencia es uno de los problemas más serios y alarmantes a que nos enfrentamos hoy en día. Particular-mente la violencia contra la mujer en sus, distintas mani-festaciones y el abuso de menores, los que han ido en au-mento en los últimos tiempos’. (Escolio omitido.) Pueblo v. Esmurria Rosado, 117 D.P.R. 884, 890 (1986), voto particular de la Juez Asociada Señora Naveira de Rodón.” Pueblo v. Lacroix Correa, 127 D.P.R. 557, 564—565 (1990), opinión disidente del Juez Asociado Señor Hernández Denton, a la cual se unió la Juez Asociada Señora Naveira de Rodón. Hoy reiteramos que la violencia contra la mujer continúa *292siendo uno de los problemas más serios que confronta nuestra sociedad.
La violencia en cualquiera de sus manifestaciones —en particular la violencia doméstica— no debe ser soslayada en situaciones como la presente por encontrarnos con un problema jurídico que requiere la aplicación de un tratado internacional. La propia comunidad internacional ha emi-tido resoluciones y ha suscrito tratados o convenciones que muestran su repudio a este tipo de problema, intentando dar unas soluciones globales a éste. Véanse: A Declaration on the Elimination of Violence against Women, Resolución Núm. 48/104 adoptada por la Asamblea General de las Na-ciones Unidas el 23 de febrero de 1994 (33 (Núm. 4) I.L.M. 1050 (julio 1994), y Organization of American States: Inter-American Convention on the Prevention, Punishment and Eradication of Violence against Women, 33 I.L.M. 1534 (1994), entre otros.(6)
En Puerto Rico, tan reciente como en agosto de 1995, la Comisión Judicial Especial para Investigar el Discrimen por Género en los Tribunales de Puerto Rico rindió su in-forme, el cual incluye un capítulo sobre el problema de la violencia doméstica. Con respecto a la situación de la mu-jer que enfrenta este problema, allí se explicó lo siguiente:
La literatura actual sobre el tema plantea claramente la si-tuación difícil en que se hallan las mujeres: usualmente se les exige que permanezcan en la relación conyugal por el bien de la *293“unidad familiar”, que se sacrifique, que sirva de amortiguador de la violencia del hombre, pero si se queda y padece los rigores de esa violencia, entonces pierde credibilidad ante la pregunta de por qué no se fue. El conocimiento de este ciclo(7) es indispensable para entender por qué las mujeres se mantienen en este tipo de relación marcada por la violencia y para ayudarlas a salir de ella ofreciéndoles el respaldo real y efectivo de los componentes del sistema de justicia, de las instituciones dirigi-das a su protección y de los profesionales que intervienen en estos casos: médicos, psicólogos, trabajadores y trabajadoras so-ciales, entre otros.
Un aspecto adicional de la violencia doméstica que no puede dejar de recalcarse, es el efecto de ésta sobre los hijos e hijas de las parejas que viven inmersas en el problema. Existe una co-rrelación clara entre la violencia doméstica, el maltrato de me-nores y la delincuencia juvenil. Las estadísticas que comprue-ban la conexión son tan deprimentes como reveladoras. En 1988, Boston City Hospital determinó que en el 60 po[r cjiento de los casos de maltrato de menores, la madre también era víctima de maltrato en el hogar. Un estudio del 1985 del Depar-tamento de Servicios a la Juventud de Massachusetts encontró que los menores que se crían, en hogares donde se practica la violencia doméstica tienen una mayor probabilidad (74 po[r cjiento más) de cometer crímenes contra la persona y son 26 veces más propensos a cometer una violación sexual.
En Oregon, el 68 po[r cjiento de los jóvenes delincuentes en programas de tratamiento habían presenciado el maltrato reci-bido por sus respectivas madres o habían sido objeto de maltratos. Sesenta y tres po[r cjiento (63%) de los jóvenes va-*294rones entre las edades de 11 a 22 años que se encuentran en-carcelados por razón de una sentencia de homicidio en los Es-tados Unidos habían matado al agresor de sus respectivas madres.
Adams, citando a varios importantes autores, señala que “[T\as niñas y los niños expuestos al abuso son más inseguros, más agresivos y más inclinados a deprimirse. Otros estudios indican que estos menores están seis veces más expuestos a in-tentar el suicidio y a la adicción al alcohol y a las drogas, a escaparse del hogar, involucrarse en prostitución mientras aún son adolescentes y a cometer delitos consistentes en ataques sexuales. De acuerdo con Adams, los estudios indican que el hecho de ser expuesto al abuso de sus madres durante la niñez puede ser un predictor significativo de futuros abusadores de esposas.(8) (Enfasis suplido y escolios omitidos.) Comisión Judicial Especial para Investigar el Discrimen por Género en los Tribunales de Puerto Rico, El Discrimen por Razón de Género en los Tribunales, State Justice Institute, 1995, págs. 326-328.
En el mencionado informe se explicó que “[l]a violencia doméstica afecta a los niños cognocitiva, emocional y físicamente. En otras palabras, los niños también son víc-timas de ésta, aunque no vaya dirigida directamente a ellos, pues sufren enormemente al presenciar la agresión entre sus padres. Además, los niños aprenden de los padres e imitan su comportamiento: pueden mostrar también una conducta abusiva hacia su madre o imitar el patrón de vio-lencia en sus propias relaciones. El carácter continuo de la violencia les refuerza la idea de que ésta es aceptable y es parte integral del proceso de convertirse en hombres. Por otro lado, hay riesgo de que los hijos que presencian la vio-lencia contra sus madres sufran problemas psicológicos y *295de comportamiento”. (Énfasis suplido.) Comisión Judicial, supra, pág. 329.(9)
A su vez, en un manual preparado por la Oficina de Asuntos de la Mujer del Municipio de San Juan se identi-fican los efectos siguientes sobre los niños:
Los niños de familias violentas sufren una serie de dificulta-des y necesidades como resultado de vivir en estas familias disfuncionales. Debido a que no hay cicatrices físicas, el im-pacto de la violencia en los niños puede pasar desapercibido.
Los niños, como víctimas secundarias, a menudo exhiben una amplia gama de conductas maladaptativas. Estudios indican que los niños que han estado expuestos a incidentes de mal-trato conyugal son más propensos a ser ansiosos, deprimidos y/o agresivos. ... Esta conducta va a la par, en gran medida, con el aprendizaje de modelos paternos de conducta pobres y con reacciones al estrés. Los rasgos de personalidad que afectan la habilidad de los niños para funcionar y relacionarse con los demás, también están directamente influenciados por la expo-sición a la violencia doméstica ....
Las familias que experimentan episodios crónicos de violen-cia y maltrato usan la violencia y la fuerza física, así como la intimidación emocional, para resolver problemas. Estas fami-lias no facilitan el desarrollo saludable del niño en áreas tales como adaptabilidad y destrezas sociales. Proveen ejemplos po-bres de control de impulsos. El mensaje implícito provisto por la conducta de los padres en estas familias es que la violencia o el abuso emocional es la forma de comunicarse y de resolver conflictos!,] opción que estos niños aprenden generalmente a utilizar. Por tal razón, encuentran dificultad para interactuar adecuadamente. Oficina de Asuntos de la Mujer, Manual sobre Violencia Doméstica, Municipio de San Juan, págs. 10-11.
Con respecto al efecto de la violencia doméstica sobre las decisiones en los tribunales, en el Informe de la Comi-sión Especial se explicó lo siguiente:
... [E]n sus determinaciones sobre custodia el sistema judicial ha estado ignorando el efecto negativo que la violencia do-*296méstica ejerce sobre los menores y sobre el comportamiento post-divorcio de los progenitores entre sí y el de cada uno de ellos hacia los hijos e hijas cuando ha habido violencia entre los miembros de la pareja. No se investiga tampoco cómo la violen-cia doméstica podría afectar las relaciones paterno-materno filiales.
Esta actitud y comportamiento podría llevar incluso a otor-gar la custodia al padre victimario o a la madre victimaría, premiando de este modo su conducta agresiva ante los ojos del menor y de la víctima de la violencia doméstica. O podría muy bien concederse la patria potestad conjunta, lo que resultaría necesariamente en un mayor contacto entre el agresor y la víctima. Con ello podría prolongarse la relación de violencia post-divorcio entre las partes. Comisión Judicial, supra, pág. 330.
“Conscientes de este grave problema social, nos corres-ponde el deber ineludible de asegurar que las instituciones judiciales sean instrumentos rápidos y efectivos para vin-dicar los derechos de las víctimas del maltrato y no un obstáculo adicional que impida que las mujeres recurran al sistema de justicia criminal.” Pueblo v. Lacroix Correa, supra, pág. 566, opinión disidente del Juez Asociado Señor Hernández Denton, a la cual se unió la Juez Asociada Se-ñora Naveira de Rodón.
El reconocimiento de la magnitud e importancia del pro-blema de la violencia doméstica, y en modo compatible con la política pública imperante en nuestra jurisdicción, nos llevó a admitir el testimonio pericial sobre el síndrome de la mujer maltratada en Pueblo v. González Román, 129 D.P.R. 933 (1992). Allí hicimos importantísimas expresio-nes al efecto.(10)
En su opinión concurrente del citado caso Pueblo v. González Román, supra, pág. 948, la Juez Asociada Señora Na-veira de Rodón, luego de reconocer los esfuerzos en nuestro país para remediar y proteger a la mujer que sea objeto de *297violencia doméstica, expresó que “[n]osotros, como Jueces poseedores de la última autoridad en el sistema judicial, tenemos el deber moral de no abstraemos de la realidad social al interpretar las leyes. También tenemos que forta-lecer la confianza, un tanto perdida, que una víctima de maltrato tiene en las instituciones judiciales”. (Enfasis suplido.) Véase también la opinión concurrente y de confor-midad emitida por el Juez Asociado Señor Hernández Denton en Pueblo v. González Román, supra, pág. 952.
Somos conscientes de que todavía nos falta mucho para lograr una comprensión cabal de la problemática de la vio-lencia doméstica y aumentar la receptividad de los tribu-nales hacia esta problemática al momento de adjudicar los casos en los cuales esté presente o relacionada ella.(11)
En otra de nuestras opiniones revocamos una resolución del tribunal de instancia al considerar, entre otros aspec-tos, el problema subyacente de la violencia doméstica. Al rechazar el remedio solicitado por el agresor indicamos lo siguiente:
... cabe señalar[se] el efecto disuasivo (chilling effect) sobre las víctimas de un acto de violencia doméstica que tiene la resolu-ción que nos ocupa. Además, contraviene la política pública que inspiró la reciente legislación sobre violencia doméstica. 8 L.P.R.A. sec. 601 et seq. Sitúa a la víctima ante una encrucijada injusta: si denuncia a su exeónyuge-agresor y ello culmina en su encarcelamiento, la deuda alimentaria acumulada durante el encarcelamiento del alimentante eventualmente le será “acreditada”. Se premia así indirectamente al agresor, a costa de que la víctima y sus hijos (alimentistas) se vean privados de la pensión que en derecho y en justicia les corresponde. Rivera Maldonado v. Cabrera Olivera, 130 D.P.R. 39, 45-46 (1992).
*298Otro ejemplo en nuestra jurisdicción de la política pú-blica de repudio hacia la violencia contra la mujer lo cons-tituye la enmienda al Art. 95(d) del Código Penal, 33 L.P.R.A. sec. 4032, para sancionar con mayor rigurosidad dicha conducta criminal. El referido Art. 95(d) es el que dispone que una agresión se considerará agravada cuando se cometa por un varón adulto en la persona de una mujer o un niño. De esta forma se “[r]econoció de esta forma que la violencia del hombre contra la mujer va dirigida a atacar no sólo la integridad personal de la mujer, sino también un ideal social general, el de la igualdad”. (Énfasis suplido.) Pueblo v. Rivera Morales, 133 D.P.R. 444, 479 (1993), voto particular y de conformidad de la Juez Asociada Señora Naveira de Rodón. La necesidad de una ley especial como la Ley para la Prevención e Intervención con la Violencia Doméstica y su interrelación con el referido Art. 95(d) del Código Penal fue explicado en el citado voto particular y de conformidad de la Juez Asociada Señora Naveira de Rodón, de la forma siguiente:
... no podemos cerrar los ojos ante el hecho de que en la actualidad existe una tendencia hacia el aumento en el número de agresiones contra mujeres. Tal realidad fue precisamente la que motivó al legislador a reconocer la necesidad de atender con aun mayor especificidad la modalidad de la agresión contra la mujer conocida como “violencia doméstica”. ... Esta modali-dad, por sus características muy particulares, exigía un trata-miento especial. La Ley Núm. 54, supra, estableció un es-quema, civil y criminal, para atender estas circunstancias. Ahora bien, el Art. 1.2 de la Ley Núm. 54, supra, 8 L.P.R.A. sec. 601, que recoge la política pública del Estado en este sentido, claramente revela que a pesar de la legislación ir dirigida a penalizar la conducta tanto de hombres como de mujeres, su preocupación primordial fue por las agresiones contra las mu-jeres y los menores, quienes resultan ser mayormente las víctimas. Pueblo v. Rivera Morales, supra, págs. 482-483.
En el Art. 1.2 de la Ley para la Prevención e Intervención con la Violencia Doméstica, supra, se señala, en lo pertinente, que ésta “es una de las manifestaciones más críticas de los efectos de la inequidad en las relaciones en-*299tre hombres y mujeres. Las ideas, actitudes y conductas discriminatorias también permean las instituciones llama-das a resolver y a prevenir el problema de la violencia do-méstica y sus consecuencias. Los esfuerzos de estas insti-tuciones hacia la identificación, comprensión y atención del mismo han sido limitados y en ocasiones inadecuados”.(12)
Del resumen anterior sobre la ley y nuestra jurispru-dencia, en relación con el problema de la violencia domés-tica, se colige que el Estado Libre Asociado de Puerto Rico, al ejercer su deber de velar por el bienestar común, ha elegido atender con carácter prioritario este problema. Por constituir un problema con una incidencia y prevalencia alarmante que atañe directamente la integridad personal de un amplio sector de nuestra sociedad, ello socava de forma directa el ideal de bienestar general de nuestra so-ciedad y el ideal de igualdad consagrado en nuestra Constitución. Resulta, pues, un interés apremiante del Es-tado Libre Asociado de Puerto Rico la protección de las mujeres y los niños en situaciones de violencia doméstica.
HH HH í-H
Constituye nuestra posición en este caso, que estamos frente a unos hechos que demuestran un grave riesgo de colocar al niño en una situación intolerable, por lo que la orden de retorno tendría el efecto de socavar los principios *300fundamentales reconocidos en nuestro ordenamiento jurídico. Veamos.
Surge de la sentencia recurrida que las partes se casa-ron en Puerto Rico y que desde que se casaron han residido en México. El señor de los Ríos nació en California, pero alegadamente ostenta ambas ciudadanías: la mexicana y la norteamericana. La señora Meléndez tiene la ciudada-nía norteamericana por haber nacido en Puerto Rico. El niño, nacido en México, ostenta ambas ciudadanías. Al pre-sente cuenta con siete (7) años de edad.
El 11 de noviembre de 1994 el padre, la madre y el niño vinieron a Puerto Rico de vacaciones, con planes de regre-sar el 14 de noviembre de 1994. El niño había residido en México con sus padres hasta el día de su visita a la Isla.
Toda su vida ha estado bajo el cuidado directo e inme-diato de la madre, quien dedicaba todo su tiempo en México al niño y a los quehaceres del hogar. Por su parte, el padre del niño trabaja como sobrecargo o asistente de vuelo en la línea aérea Mexicana de Aviación, por lo que pasa parte del tiempo fuera del hogar. En otras ocasiones éste se ausenta del hogar aunque no esté trabajando. En una ocasión llevó al niño y a la madre a Los Angeles, California, y los dejó allí durante un mes en la residencia de una hermana de él. En otra ocasión se fue de vacaciones con sus amigos, desatendiendo a su esposa e hijo.
Las partes, conforme lo determinó el tribunal de instan-cia a base del testimonio de la señora Meléndez, tuvieron un matrimonio feliz hasta hace alrededor de cuatro años y medio (4V2), cuando comenzaron los problemas matri-moniales. El tribunal determinó que el germen de la dis-puta familiar era, según la percepción de la señora Melén-dez, que el esposo le era infiel. Ella relató que al regresar de un viaje de Los Angeles, encontró un retrato de él con otra mujer brindando con una copa de licor en la sala de su hogar, por lo que se sintió “profundamente herida”. El se-ñor De Los Ríos negó la infidelidad alegada y adujo que se *301trataba de una compañera de trabajo y que estaban pre-sentes otros compañeros en la actividad. Ella no creyó esta versión y le dijo que quería regresar a Puerto Rico con el niño. Alegadamente, él se molestó y le arrebato los pasa-portes y otros documentos legales, los cuales mantuvo bajo su control absoluto o el de sus padres o familiares. La se-ñora Meléndez se apoderó de estos documentos en Puerto Rico.
Surge de la sentencia recurrida que desde el mencio-nado incidente las relaciones matrimoniales siguieron de-teriorándose y continuaron las discusiones periódicas, de manera agria, durante las cuales él “se ponía como una fiera”. El señor De Los Ríos la amenazaba con quitarle a su hijo y, alegadamente, le decía que en México él tenía el poder económico y prevalecería ante las cortes.
Según el testimonio de la propia perjudicada, ésta sen-tía temor y se sentía prisionera. La pareja continuó la convivencia. Durante ese tiempo, realizaron otros viajes a Los Angeles y a Puerto Rico, pero los documentos legales no estaban bajo el control de la señora Meléndez. Por otro lado, ésta tampoco viajaba sola, ya que siempre la acompa-ñaban sus suegros o una hermana de su esposo, quienes controlaban los referidos documentos. El niño siempre la acompañaba. La señora Meléndez nunca le manifestó a sus padres sus problemas matrimoniales.
En la sentencia recurrida se indica que el incidente más violento ocurrió en México, cuando ésta le informó a su esposo que estaba embarazada de nuevo. En ese momento el la agredió física y verbalmente. Según determinó el tribunal a base del testimonio de ambas partes, el altercado fue agrio e hiriente. Ella narró que él le gritó, la sujetó por el pelo, la agarró y la empujó contra la pared. Le requirió, además, que viajara a Los Angeles o a Puerto Rico para que se practicara un aborto.
El señor De Los Ríos aceptó la ocurrencia del incidente, pero negó haberla agredido, a pesar de que manifestó ha-*302berse descontrolado por no creer que fuera posible que le hubieran fallado todos los métodos. En cuanto al aborto, admitió haber desistido de la idea.
El último incidente de discordia en México ocurrió cuando el señor De Los Ríos decidió realizar un viaje de vacaciones con sus amigos, dejándola a ella sola con el niño. La señora Meléndez no estuvo conforme y discu-tieron. Posteriormente, ella aceptó que él fuera al viaje si luego venían todos a Puerto Rico, como en efecto hicieron.
Durante su estadía en Puerto Rico, la señora Meléndez aprovechó una oportunidad que tuvo y, sin que él se perca-tara, tomó los pasaportes y otros documentos de ella y del niño. Más tarde, cuando él se percató de esto, se encerró con ella en una habitación de la casa y la increpó. Ella le manifestó que había tomado estos documentos porque se quedaba con el niño en Puerto Rico. La discusión entre las partes continuó toda la noche, con la intervención de la madre de ella. Al día siguiente, la señora Meléndez gestionó y obtuvo una orden de protección bajo la Ley Núm. 54, supra.
Como parte de la prueba que tuvo ante sí el tribunal, testificó la psicóloga, Dra. Nydia Lucca Irizarry. Ésta le había administrado evaluaciones psicológicas a la madre y al niño y testificó ampliamente sobre ambas evaluaciones. En su opinión, la señora Meléndez sufre el síndrome de mujer maltratada y el niño estaba en grave riesgo de daño psicológico, y estaría expuesto a una situación intolerable de ordenarse su regreso a México sin su madre. A través de su representación legal, el señor De Los Ríos tuvo una am-plia oportunidad de contrainterrogar a la perito.(13)
El tribunal de instancia determinó que en el caso de *303autos no había prueba alguna de maltrato físico del niño, al igual de que no había prueba de que el traslado del niño a México lo colocara en un grave riesgo de daño físico. Sin embargo, el tribunal llegó a la conclusión siguiente:
... el Tribunal no tiene duda que el niño ha sufrido daño si-cológico por la situación matrimonial de sus padres, especial-mente por las escenas de discusiones frente al niño y el maltrato conyugal de que ha sido víctima la peticionada, por lo ...que sufre de “síndrome de mujer maltratada”. Tampoco tenemos duda que el cuadro de turbulencia de los últimos cuatro años y medio (4 1/2), aproximadamente, unido al regreso del niño a México sin su madre peticionada, quien lo ha cuidado toda la vida, lo pone en riesgo de daño sicológico. (Enfasis suplido.) Sentencia de 3 de enero de 1995, pág. 10.
Es importante destacar, además, que el tribunal de ins-tancia reconoció “[c]omo cuestión de hecho y de derecho, [que] el peticionario incurrió en actos de violencia domés-tica contra la peticionada, tanto física como sicológica, en México; y sicológica en Carolina, Puerto Rico”. (Enfasis suplido.) Sentencia, págs. 14-15.
Con respecto a la gravedad del riesgo, el tribunal con-cluyó que aunque la señora Meléndez presentó prueba so-bre el daño sicológico que sufriría el niño, ésta no logró establecer que existe un grave riesgo de que la restitución del menor lo exponga a un peligro físico y sicológico o que de cualquier otra manera ponga al menor en una situación intolerable.(14) Al final de su dictamen, sin embargo, el foro de instancia hizo las expresiones siguientes sobre la violen-cia doméstica en el caso de autos:
... Ciertamente, en el seno de esta familia ha estado presente la violencia doméstica en todas sus manifestaciones, tanto fí-sica como sicológica. [Art. 1.3(k)(1) de la Ley Núm. 54 de 15 de agosto de 1989 (8 L.P.R.A. sec. 602(k)(1))].
No tenemos duda que la conducta observada por el peticiona-rio, en su relación conyugal con la peticionada, constituye un rudo, feo e intolerable azote a la dignidad de su esposa y hace *304poco menos que imposible la convivencia matrimonial, que tiene que darse en un clima de amor y respeto. ...
Este cuadro de violencia doméstica conturba nuestro espíritu y nos impele a repudiarlo. No podríamos estar tranquilos con nuestra conciencia, si así no lo dejáramos consignado en esta Sentencia. Sentencia de 3 de enero de 1995, pág. 19.
Al concluir que no se probó ninguna de las excepciones de la Convención, el tribunal concedió la orden solicitada por el padre, que ordenaba el regreso del menor a México. Sostenemos que erró el tribunal al sopesar el efecto de sus propias determinaciones y, por ende, al ordenar el regreso del menor en este caso.
A la luz de los hechos, conforme éstos fueron determina-dos por el tribunal de instancia, indudablemente estamos ante una situación de violencia doméstica. No se trata sólo de una orden de protección solicitada por la señora Melén-dez, sino precisamente del testimonio de ambas partes con respecto a la violencia existente en su núcleo familiar, lo que llevó al juzgador de los hechos a determinar con clari-dad la existencia de este problema en el caso.
Ahora bien, con respecto a la prueba pericial, como tribunal apelativo, estamos en las mismas condiciones que el tribunal de instancia para evaluarla y llegar a nuestras propias conclusiones. Esto constituye una doctrina reite-rada en nuestra jurisdicción. Véanse: Prieto v. Maryland Casualty Co., 98 D.P.R. 594, 623 (1970); Zambrana v. Hospital Santo Asilo de Damas, 109 D.P.R. 517 (1980); Ramos, Escobales v. García, González, 134 D.P.R. 969 (1993); Santiago Otero v. Méndez, 135 D.P.R. 540 (1994); Hernández Rivera v. Mun. de Bayamón, 135 D.P.R. 901 (1994), entre otros. Por ello, estudiado cuidadosamente el informe de la psicóloga que evaluó al menor (el cual obra en los autos de *305este caso),(15) concluimos que erró el tribunal al estimar el grado de severidad del riesgo psicológico al cual se enfren-taría el menor de ordenarse su retorno. En lo pertinente, la evaluación psicológica reveló en él fuertes sentimientos de hostilidad, agresividad y ansiedad; una fuerte dependencia emocional del niño hacía la madre', temor de perder la se-guridad y el afecto que le ofrecen sus padres; proyectó sen-timientos de tristeza y tendencias autodestructivas; se pro-yectó como un niño vulnerable que corre riesgos y peligros; visualiza al varón como el causante de daño a la figura materna; percibe peligro de perder a la madre, en cuyo caso proyectó también el deseo de morirse. En conclusión, dada la vulnerabilidad del niño y sus tendencias depresi-vas y autodestructivas, el riesgo que representa su retorno es de una severidad mayor que la apreciada por el tribunal de instancia. No podemos considerar aisladamente la eva-luación psicológica del niño sin ubicar ésta en el contexto de violencia en el hogar; los resultados de ésta en el estado emocional del niño; el miedo causado por la conducta del padre en el niño; el afecto negativo del niño hacia el padre; la dependencia del niño en la madre; la tendencia del padre hacia la violencia; todo ello a la luz de la tierna edad del niño, lo cual ha quedado probado en forma satis-factoria.
En nuestra opinión, quedó demostrado de forma clara y convincente que, con toda probabilidad, el menor en este caso sería colocado en un grave o severo riesgo de daño psicológico sustancial de ordenarse el retorno a su residen-*306da habitual. Indudablemente, la situación descrita tiene el potencial, real e inmediato, de colocar al niño en una situa-ción intolerable, juzgada al amparo de unos valores socia-les reconocidos internacionalmente, dentro de los cuales se enmarca la política pública enérgica y vigorosa de nuestro país. Conforme a ello, constituye nuestro deber indelegable de velar por la seguridad emocional y física del menor en este caso, ya que nos encontramos ante una de las limita-das excepciones a la aplicación de la Convención. La salud e integridad emocional del menor nos exige denegar su retorno.
Por los fundamentos señalados antes, procede que se revoque la sentencia recurrida y se dicte otra para denegar el retorno del menor.

 El Art. 20 de de la Convención de La Haya sobre los Aspectos Civiles del Secuestro Internacional de Niños (en adelante la Convención) dispone lo siguiente: “The return of the child under the provisions of Article 12 may be refused if this would not be permitted by the fundamental principles of the requested State relating to the protection of human rights and fundamental freedoms.” 51 (Núm. 58) Fed. Reg. 10,500 (1986), según citado en International Child Abductons: A Guide to Applying the 1988 Hague Convention, with Forms, Chicago, 1989, pág. 26.


 El Art. 17 de la Convención, supra, dispone lo siguiente: “The sole fact that a decision relating to custody has been given in or is entitled to recognition in the requested State shall not be a ground for refusing to return a child under this Convention, but the judicial or administrative authorities of the requested State may take account of the reasons for that decision in applying this Convention.” (Enfasis suplido.)


 Véanse, además, los casos siguientes: Sánchez Renovales v. Roosa, Núm. 91-0392232-S, 1991 Conn. Super. Lexis 2215 (1991); Tahan v. Duquette, 613 A.2d 486 (1992); von Glasgow v. von Glasgow, Sentencia de 15 de septiembre de 1989 (von Glasgow v. von Glasgow), 15 Fam. L. Rep. (BNA) 1605-1606; Korowin v. Korowin, Sentencia de 13 de febrero de 1992 (Korowin v. Korowin), Núm. 138036, Bezirksgericht (Dist. Ct.) des Kanton Horgen (Switz); C. v. C., 2 All E.R. 465 (1988), entre otros.


 Según citado extensamente en M.D.P. v. S.M.B., (1995) 1 I.L.R.M. 30 (8 de julio de 1994).


 Citado también en M.D.P. v. S.M.B., supra.


 En Estados Unidos, mediante resolución (H.R. Con. Res. 172,101st Cong., 2d Sess; 136 Cong. Rec. H8280 (1990); aprobada por la Cámara y 136 Cong. Rec. S18,252 (1990), aprobada por el Senado), se exhorta a los tribunales estatales a considerar la violencia doméstica en sus determinaciones de custodia. Dicho factor ya está siendo considerado por los tribunales estatales en Estados Unidos. Véanse: J. Pennigton y E. Thomas, Custody Litigation on Behalf of Battered Women, (Supl. 1988); L.R. Keenan, Domestic Violence and Custody Litigation: The Need for Statutory Reform, 13 Hofstra L. Rev. 407 (1985); N.R. Cahn, Civil Images of Battered Women: The Impact of Domestic Violence on Child Custody Decisions, 44 Vand. L. Rev. 1040 (1991). El 13 de septiembre de 1994, el Congreso de Estados Unidos aprobó la Ley de Violencia contra la Mujer (Violence against Women Act), 108 Stat. 1902 et seq., la cual, entre otras cosas, asigna fondos a los estados para combatir la violencia contra las mujeres. Con esta legislación federal, el Congreso de Estados Unidos re-conoce la gravedad del problema de la violencia doméstica contra las mujeres.


 El ciclo de la violencia doméstica es descrito minuciosamente en Comisión Judicial Especial para Investigar el Discrimen por Género en los Tribunales de Puerto Rico, El Discrimen por Razón de Género en los Tribunales, State Justice Institute, 1995, págs. 324-326. En resumen, “[e]ste ciclo de maltrato se desarrolla a través de tres (3) fases diferentes. La primera se caracteriza por pequeños incidentes de maltrato que aumentan al pasar del tiempo. La mujer permanece pasiva, aunque trata de controlar o limitar el comportamiento abusivo del opresor. La segunda fase es el incidente de maltrato como tal. Se caracteriza por un acto de violencia en que el agresor pierde el control y la mujer se siente impotente para detener la agresión. La tercera y última fase comienza al cesar la violencia. El agresor siente remordimiento por su comportamiento y ruega por el perdón de su víctima. Al ella perdonarlo, comienza un período de calma. Si se repite este ciclo una segunda vez, se clasifica la mujer como ‘maltratada’ ”. Pueblo v. González Román, 129 D.P.R. 933, 949 (1992), opinión concurrente de la Juez Asociada Señora Naveira de Rodón, citando a W.W. Steele y C.W. Sigman, Reexamining the Doctrine of Self Defense to Accomodate Battered Women, 18 (Núm. 2) Am. J. Crim. Law 169, 170 (1991). Véase V. Mikesell Mether, The Skeleton in the Closet: The Battered Woman Syndrome, Self-Defense, and Expert Testimony, 39 (Núm. 2) Mercer L. Rev. 545, 553 (1988).


 En el texto se citan los autores y las obras que a continuación indicamos: A. Jones, Next Time She’ll be Dead, Boston, Beacon Press, 1994, pág. 149; S.M. Buel, Rescuing the Victims of Family Violence, National College of District Attorneys, pág. 4; H. Ackerman, The War Against Women: Overcoming Female Abuse 2, Hazelden Foundation, 1985; D. Adams, Identificando al esposo agresor ante el tribunal, 6 (Núm. 3) Forum 6-8 (1990); D. Kalmuss, The Intergenerational Transmission of Marital Agression, 5 (Núm. 4) J. Marriage & Fam. 11 (1984); G. Hotaling y D. Sugar-man, An Analysis of the Risk Markers in Husband to Wife Violence: The Current State of the Knowledge, 2 Violence and Victims 101 (1986); Commonwealth of Massachusetts, Department of Youth and Family Violence, A Study of Abuse and Neglect in the Homes of Serious Juvenile Offenders 17-18 (1985).


 En el informe se citan las obras siguientes: L. Walker, The Battered Woman Syndrome, 149 (1984); Westra y Martin, Children of Battered Women, 10 Maternal Childnursing J. 41 (1981); Jaffe y otros, Similarities in Behavioral and Social Maladjustment among Child Victims and Witnesses to Family Violence, 56 Am. J. Orthopsychiatry 142 (1986); Cahn, supra, págs. 1055-1058.


 En Pueblo v. González Román, supra, pág. 942, explicamos que el síndrome de la mujer maltratada “pretende describir una serie de características que resultan comunes en las mujeres que son abusadas, por un período de tiempo prolongado, por su cónyuge o compañero”.


 Probablemente, una de las áreas de mayor dificultad resulta ser la res-puesta a la interrogante de ¿por qué no abandonó antes el hogar? Existen, sin duda, muchísimas razones por las cuales la mujer no sale fácilmente de una situación de violencia doméstica. Las razones principales incluyen: la dependencia, el temor, el estigma social, el hogar, el amor y las presiones psicológicas. Una de las razones más poderosas para que la mujer permanezca en la relación lo es la dependencia física, económica y emocional. Véase D.M. Moore, Battered Women, California, Sage Pub., 1979, págs. 20-21.


 En el voto particular y de conformidad de la Juez Asociada Señora Naveira de Rodón en Pueblo v. Rivera Morales, 133 D.P.R. 444, 485 (1993), se explicó también que “[e]l establecer como firme política pública del Estado el que no se tolerará la agresión contra la mujer, ya sea por conocidos o por desconocidos, tiene el importante efecto de socavar el nocivo proceso de racionalización que a menudo, tanto el ofensor como la sociedad, llevan a cabo para justificar la agresión y que contribuye a perpe-tuar este mal social. Esta racionalización conduce a excusar ese comportamiento criminal: (1) devaluando a la víctima por considerar que ésta no posee valor alguno en sí misma o por haber actuado en forma que hace que la agresión sea merecida; (2) ‘negando a la víctima convencido de que ésta no sufrirá o que es la agresión lo que ésta realmente desea; (3) redefiniendo su conducta no como acto criminal, sino como justiciero o retributivo y (4) considerando injusta la ley que prohíbe o exige la con-ducta, por lo que se justifica su actuación’ ”, Citando a O.E. Resumil de Sanfilippo, Criminología General, 2da ed., Río Piedras, Ed. U.P.R., 1992, pág. 210.


 A pesar de que en la sentencia recurrida se hacen unos señalamientos sobre las evaluaciones psicológicas, en cuanto a que la psicóloga conocía la controversia entre las partes por haber hecho la evaluación de la madre antes que la del niño, estos señalamientos no son suficientes para restarle credibilidad a éstas. Cabe seña-lar que las determinaciones de hecho del tribunal de instancia refuerzan la credibi-lidad de los hallazgos de la perito. Véase la Sentencia de 3 de enero de 1995, págs. 9-10 y 14-15.


 Véase Sentencia de 3 de enero de 1995, pág. 17.


 Según la Sec. 6 del International Child Abduction Remedies Act, 42 U.S.C. sec. 11605, se permite la consideración de cualquier documento o información rela-cionada al caso bajo la Convención, sin necesidad de seguir los procedimientos ordi-narios para la admisibilidad de evidencia. A esos efectos, allí se dispone lo siguiente: “With respect to any application to the United States Central Authority, or any petition to a court under section 11603 of this title, which seeks relief under the Convention, or any other documents or information included with such application or petition or provided after such submission which relates to the application or petition, as the case may be, no authentication of such application, petition, document, or information shall be required in order for the application, petition, document, or information to be admissible in court.”